UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-2652 NAME OF REGISTRANT: VANGUARD INDEX FUNDS ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: DECEMBER 31 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD MID-CAP GROWTH INDEX FUND ISSUER: ABRAXIS BIOSCIENCE, INC. TICKER: ABII CUSIP: 00383Y102 MEETING DATE: 12/10/2009 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: P. SOON-SHIONG, M.D. ISSUER YES WITHHOLD AGAINST ELECTION OF DIRECTOR: KIRK K. CALHOUN ISSUER YES FOR FOR ELECTION OF DIRECTOR: STEPHEN D. NIMER, M.D. ISSUER YES FOR FOR ELECTION OF DIRECTOR: LEONARD SHAPIRO ISSUER YES WITHHOLD AGAINST ELECTION OF DIRECTOR: DAVID S. CHEN, PH.D. ISSUER YES FOR FOR ELECTION OF DIRECTOR: LEON O. MOULDER, JR. ISSUER YES WITHHOLD AGAINST PROPOSAL #02: RATIFICATION OF APPOINTMENT OF ISSUER YES FOR FOR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2009. ISSUER: ADVANCE AUTO PARTS, INC. TICKER: AAP CUSIP: 00751Y106 MEETING DATE: 5/19/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: JOHN F. BERGSTROM ISSUER YES FOR FOR ELECTION OF DIRECTOR: JOHN C. BROUILLARD ISSUER YES FOR FOR ELECTION OF DIRECTOR: FIONA P. DIAS ISSUER YES FOR FOR ELECTION OF DIRECTOR: FRANCES X. FREI ISSUER YES FOR FOR ELECTION OF DIRECTOR: DARREN R. JACKSON ISSUER YES FOR FOR ELECTION OF DIRECTOR: WILLIAM S. OGLESBY ISSUER YES FOR FOR ELECTION OF DIRECTOR: J. PAUL RAINES ISSUER YES FOR FOR ELECTION OF DIRECTOR: GILBERT T. RAY ISSUER YES FOR FOR ELECTION OF DIRECTOR: CARLOS A. SALADRIGAS ISSUER YES FOR FOR ELECTION OF DIRECTOR: FRANCESCA M. SPINELLI ISSUER YES FOR FOR PROPOSAL #02: RATIFY THE APPOINTMENT OF DELOITTE & ISSUER YES FOR FOR TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. ISSUER: ADVANCED MICRO DEVICES, INC. TICKER: AMD CUSIP: 007903107 MEETING DATE: 4/29/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #1A: ELECTION OF DIRECTOR: BRUCE L. CLAFLIN ISSUER YES FOR FOR PROPOSAL #1B: ELECTION OF DIRECTOR: W. MICHAEL BARNES ISSUER YES FOR FOR PROPOSAL #1C: ELECTION OF DIRECTOR: JOHN E. CALDWELL ISSUER YES FOR FOR PROPOSAL #1D: ELECTION OF DIRECTOR: CRAIG A. CONWAY ISSUER YES FOR FOR PROPOSAL #1E: ELECTION OF DIRECTOR: NICHOLAS M. ISSUER YES FOR FOR
